FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 ANDREW NAMIKI ROBERTS,                    No. 16-16179
               Plaintiff-Appellant,
                                              D.C. No.
                  v.                       1:15-cv-00467-
                                             ACK-RLP
 CITY AND COUNTY OF HONOLULU,
              Defendant-Appellee.             ORDER


                 Filed December 27, 2019

    Before: Kim McLane Wardlaw, Marsha S. Berzon,
        and Johnnie B. Rawlinson, Circuit Judges.


                         ORDER

    Pursuant to the Stipulated Motion to Voluntarily Dismiss
Appeal, filed December 6, 2019, this appeal is DISMISSED
with prejudice as to any issues that have not been resolved.
Each party will bear its own costs and fees associated with
this appeal.

   A copy of this order will constitute the mandate of this
court.